Name: Commission Implementing Regulation (EU) NoÃ 659/2013 of 10Ã July 2013 amending Regulation (EC) NoÃ 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: air and space transport;  transport policy;  organisation of transport;  technology and technical regulations;  cooperation policy
 Date Published: nan

 11.7.2013 EN Official Journal of the European Union L 190/54 COMMISSION IMPLEMENTING REGULATION (EU) No 659/2013 of 10 July 2013 amending Regulation (EC) No 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 2111/2005 of the European Parliament and the Council of 14 December 2005 on the establishment of a Community list of air carriers subject to an operating ban within the Community and on informing air passengers of the identity of the operating carrier, and repealing Article 9 of Directive 2004/36/CE (1), and in particular Article 4 thereof (2), Whereas: (1) Commission Regulation (EC) No 474/2006 of 22 March 2006 (3) established the Community list of air carriers which are subject to an operating ban within the Union referred to in Chapter II of Regulation (EC) No 2111/2005. (2) In accordance with Article 4(3) of Regulation (EC) No 2111/2005, some Member States and the European Aviation Safety Agency ( §EASA §) communicated to the Commission information that is relevant in the context of updating the Community list. Relevant information was also communicated by third countries. On the basis of that information, the Community list should be updated. (3) The Commission informed all air carriers concerned either directly or through the authorities responsible for their regulatory oversight, about the essential facts and considerations which would form the basis for a decision to impose on them an operating ban within the Union or to modify the conditions of an operating ban imposed on an air carrier which is included in the Community list. (4) The Commission gave to the air carriers concerned the opportunity to consult documents provided by Member States, to submit written comments and to make an oral presentation to the Commission and to the Air Safety Committee established by Council Regulation (EEC) No 3922/1991 of 16 December 1991 on the harmonization of the technical requirements and administrative procedures in the field of civil aviation (4). (5) The Air Safety Committee has received updates from the Commission about the on-going joint consultations, in the framework of Regulation (EC) No 2111/2005 and its implementing Regulation (EC) No 473/2006, with competent authorities and air carriers of the states of CuraÃ §ao & St Maarten, Republic of Guinea, India, Iran, Kazakhstan, Kyrgyzstan, Mozambique and Nepal. The Air Safety Committee also received updates from the Commission about technical consultations with the Russian Federation and concerning monitoring of Bolivia, Tajikistan and Turkmenistan. (6) The Air Safety Committee has heard presentations by EASA about the results of the analysis of audit reports carried out by the International Civil Aviation Organisation ( §ICAO §) in the framework of ICAOs Universal Safety Oversight Audit Programme ( §USOAP §). Member States were invited to prioritize ramp inspections on air carriers licensed by states in respect of which Significant Safety Concerns ( §SSC §) have been identified by ICAO or in respect of which EASA concluded that there are significant deficiencies in the safety oversight system. In addition to consultations undertaken by the Commission under Regulation (EC) No 2111/2005, the prioritization of ramp inspections will allow the acquisition of further information regarding the safety performance on the air carriers licensed in those states. (7) The Air Safety Committee has heard presentations by EASA about the results of the analysis of ramp inspections carried out under the Safety Assessment of Foreign Aircraft programme ( §SAFA §) in accordance with Commission Regulation (EU) No 965/2012 of 5 October 2012 laying down the technical requirements and administrative procedures related to air operations pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (5). (8) The Air Safety Committee has also heard presentations by EASA about the technical assistance projects carried out in states affected by measures or monitoring under Regulation (EC) No 2111/2005. It was informed about the plans and requests for further technical assistance and cooperation to improve the administrative and technical capability of civil aviation authorities with a view to helping resolve non-compliance with applicable international standards. Member States were invited to also respond to those requests on a bilateral basis in coordination with the Commission and EASA. On this occasion the Commission underlined the usefulness of providing information to the international aviation community, notably through ICAO's SCAN database, on technical assistance being provided by the Union and by its Member States to improve aviation safety around the world. (9) Following the analysis by EASA of information resulting from SAFA ramp checks carried out on aircraft of certain Union air carriers or from standardisation inspections carried out by EASA as well as specific inspections and audits carried out by national aviation authorities, some Member States have taken certain enforcement measures and informed the Commission and the Air Safety Committee about those measures. Greece revoked the Air Operator Certificate ( §AOC §) of Sky Wings on 1 December 2012 and Spain revoked the AOC of Mint Lineas Aereas on 10 April 2013. (10) In addition, Sweden brought to the attention of the Committee their concerns regarding an air carrier, AS Avies certified in Estonia, which had two serious incidents in Sweden in 2013, namely a runway excursion in February and a temporary loss of power on both engines during climb out in May. The Competent Authorities of Estonia informed the committee that they have taken a number of actions including increased surveillance, requiring the air carrier to develop a Corrective Action Plan ( §CAP §), and reviewing the acceptance of the Safety Manager and Accountable Manager. (11) Air carriers certified in the Democratic Republic of Congo have been listed in Annex A since March 2006 (6). Following a recent initiative by the competent authorities of the Democratic Republic of Congo ( §ANAC §) to re-establish active consultations with the Commission and EASA, they provided the necessary documentary evidence to allow for a comprehensive update of the air carriers listed in Annex A. (12) The competent authorities of the Democratic Republic of Congo have informed the Commission by letter of 12 June 2013 that the air carriers Air Baraka, Air Castilla, Air Malebo, Armi Global Business Airways, Biega Airways, Blue Sky, Ephrata Airlines, Eagles Services, GTRA, Mavivi Air Trade, Okapi Airlines, Patron Airways, Pegasus, Sion Airlines and Waltair Aviation have been granted an operating licence. Since the competent authorities of the Democratic Republic of Congo did not provide evidence that the safety oversight of those air carriers is ensured in compliance with international safety standards, on the basis of the common criteria, it is assessed that all the air carriers of the updated list should be included in Annex A. (13) The competent authorities of the Democratic Republic of Congo also informed by letter of 12 June 2013 that the air carriers Bravo Air Congo, Entreprise World Airways (EWA), Hewa Bora Airways (HBA), Mango Aviation, TMK Air Commuter and Zaabu International, previously listed in Annex A do not hold an operating licence. Consequently, it is assessed that those air carriers should be removed from Annex A. (14) The competent authorities of the Democratic Republic of Congo also explained that, in accordance with the country's legal framework, air transport operations require both an operating licence and an AOC to conduct this type of operations, and that so far none of the existing operators complies with both requirements. The five-phase ICAO certification process has meanwhile been started in April 2013 for 5 operators (Korongo, FlyCAA, Air Tropiques, ITAB and Kinavia) and is expected to be completed by the end of September 2013. At the end of this certification process, ANAC will provide a list of all the air operators duly certified and in possession of a valid AOC. (15) The Commission noted the commitment of the competent authorities of the Democratic Republic of Congo, in particular of the Minister for Transport, and encourages them to continue their efforts towards the establishment of a civil aviation oversight system in compliance with international safety standards, while remaining committed to develop further the active dialogue re-established recently. (16) Formal consultations were initiated with the competent authorities of the Republic of Guinea in December 2012 following the safety findings raised by ICAO during its audit conducted in April 2012, which raised a SSC regarding the certification of air operators. (17) As a result of the submission of a CAP, and its subsequent acceptance and validation by ICAO, ICAO announced on 29 May 2013 that it had removed the SSC. (18) A consultation meeting took place in Brussels in January 2013 between the Commission, assisted by EASA, and the competent authorities of the Republic of Guinea. During that meeting, the competent authorities of the Republic of Guinea comprehensively briefed on the latest developments regarding the status of the implementation of the CAP filed with ICAO in December 2012. (19) According to the competent authorities of the Republic of Guinea, the air carriers Sahel Aviation Service, Eagle Air, Probiz GuinÃ ©e and Konair are in the process of recertification. None of them flies into the Union airspace. Those authorities also informed that the AOC of air carriers GR-Avia, Elysian Air, Brise Air, Sky GuinÃ ©e Airlines and Sky Star Air have been suspended. (20) The competent authorities of the Republic of Guinea agreed to keep the Commission informed about any significant development concerning progress in the implementation of ICAO standards, allowing for a regular monitoring of the situation. (21) Should any relevant safety information indicate that there are imminent safety risks as a consequence of lack of compliance with international safety standards, the Commission will be forced to take action in accordance with Regulation (EC) No 2111/2005. (22) Consultations with the competent authorities of Indonesia ( §DGCA §) continue with the aim of monitoring the progress of the DGCA in ensuring that the safety oversight of all air carriers certified in Indonesia is in compliance with international safety standards. (23) Following the videoconference held between the Commission, EASA and the DGCA on 18 October 2012, the DGCA continued to work on improving the Indonesian aviation safety oversight system and on addressing the findings that were raised by the US Federal Aviation Administration ( §FAA §) during its Technical Assessment visit which took place in September 2012. Following the official publication of the FAA report, the DGCA met with the FAA and agreed on a 'CAP. (24) In April 2013, the DGCA provided the Commission with a detailed copy of the CAP indicating the progress made, and informed that an Inspector Training System had been established, revisions to Aviation Safety Regulations had been made and inspecting staff instructions had been approved for Extended Range Twin Operations ( §ETOPS §) and Performance Based Navigation/Required Navigation Performance ( §PBN/RNP §) and drafted for All Weather Operations ( §AWOPS §). (25) The DGCA confirmed that the certification of Citilink Indonesia's aircraft, routes, station facilities, ground handling, maintenance, manuals and crews were administratively still under Garuda Indonesia management. (26) The DGCA also provided updated information regarding certain air carriers under their oversight. They informed that two new air carriers had been issued an Air Operator Certificate (AOC), namely Martabuana Abadion on 18 October 2012 and Komala Indonesia on 8 January 2013, and that Intan Angkasa Air Services had been re-certified. However, since DGCA did not provide the evidence that the safety oversight of those air carriers is ensured in compliance with international safety standards, on the basis of the common criteria, it is assessed that those carriers should be included in Annex A. (27) In addition, the DGCA informed that the AOC of Sebang Merauke Air Charter had been temporarily suspended on 18 September 2012. (28) The DGCA informed, and provided evidence confirming, that the AOC of Metro Batavia had been revoked on 14 February 2013. Consequently, Metro Batavia should be removed from Annex A. (29) On 25 June 2013 the DGCA made a presentation to the Air Safety Committee. In addition to briefing the Committee on the information provided to the Commission in April 2013, the DGCA confirmed that any AOC holder wishing to expand its fleet required the approval of the DGCA and that they had, on occasions, refused such permission. However, the DGCA had not intervened with the expansion plans of Lion Air because they considered them to be adequately resourced and controlled. Concerning the accident to a Lion Air Boeing B737-800 on 13 April 2013 the DGCA briefed that the interim accident report had been published. The report made three recommendations concerning descent below minima, procedures regarding handing over control and the associated training. The DGCA detailed the actions they had taken to address the issues surrounding the accident, including conducting a safety audit of Lion Air and ensuring the air carrier had taken corrective actions as a result of the preliminary report. (30) Lion Air attended the hearing and answered questions from the Commission and the Air Safety Committee. Lion Air stated that they were able to obtain adequate resources to manage the continuing expansion of their fleet, but accepted the minimum licensing requirements for both captains and first officers in crewing their aircraft and did not demand additional experience. Concerning the accident the company stated that it was implementing the interim accident report recommendations, but was awaiting the final report in order to identify the root causes. Lion Air stated that it carried out safety promotion and used data obtained from their Flight Operations Quality Assurance ( §FOQA §) programme to identify hazards. The company stated that it had not yet achieved the International Air Transport Association Operational Safety Audit (IOSA) registration. (31) The Commission and the Air Safety Committee noted the sound progress made by the DGCA and the plan to invite the FAA to conduct an IASA audit in August 2013. The Commission and the Air Safety Committee continue to encourage the efforts of the DGCA towards reaching their aim of establishing an aviation system fully compliant with ICAO Standards. (32) Concerning Lion Air, the Commission and the Air Safety Committee noted with concern the low experience levels of pilots being recruited and used by the air carrier and the responses to questions concerning the safety management of the airline and will therefore continue to closely monitor the safety performance of this air carrier. (33) Consultations with the competent authorities of Kazakhstan have continued actively with the view to monitoring the progress of these authorities in ensuring that the safety oversight of all air carriers certified in Kazakhstan is in compliance with international safety standards. (34) In accordance with Regulation (EU) No 1146/2012, Air Astana has repeatedly informed about its safety performance and changes to the fleet by letters dated 23 November 2012, 30 January 2013, 14 March 2013, 29 March 2013 and 13 May 2013 addressed to the Commission. They also provided a copy of their new air operator certificate and new operations specifications, issued on 22 April 2013. As a result of fleet developments Fokker 50 aircraft no longer appear in their operations specifications. Consequently, Annex B to this Regulation should be amended accordingly. (35) On 12 June 2013, the Commission, assisted by EASA, held technical consultations with the competent authorities of Kazakhstan and a representative of Air Astana. During that meeting the competent authorities of Kazakhstan reported that they were progressing in an ambitious reform of the aviation sector, aimed at aligning the Kazakh aviation legislative and regulatory framework with the international safety standards. (36) At the meeting, Air Astana provided further information about its fleet developments for 2012  2014. In particular, Air Astana informed that several aircraft had been phased out and that new aircraft were being phased in within the existing Boeing B767, B757, and Airbus A320 series, which are already mentioned in Annex B to this Regulation. All newly acquired aircraft shall be registered in Aruba. Both the competent authority of Kazakhstan and Air Astana committed to inform the Commission once a new aircraft had been specified in the air operator certificate of Air Astana. (37) In addition, Member States and EASA confirmed that there were no specific concerns related to Air Astana from ramp checks carried out at Union airports in the framework of the SAFA programme. (38) Member States will verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of Air Astana pursuant to Regulation (EU) No 965/2012. Should the results of such checks, or any other relevant safety information, indicate that international safety standards are not being met, the Commission would be forced to take action in accordance with Regulation (EC) 2111/2005. (39) The Commission continues to support the ambitious reform of the civil aviation system undertaken by the authorities of Kazakhstan and invites those authorities to be determined in their efforts towards the establishment of a civil aviation oversight system which complies with international safety standards. To that end, it encourages those authorities to continue the implementation of the CAP agreed with ICAO, focusing their priority on the two outstanding SSCs and the recertification of all operators under their responsibility. Once those SSCs are closed to the satisfaction of ICAO and once actual implementation of ICAO standards is sufficiently documented, the Commission would be ready to organise, with the assistance of the EASA and the support of Member States, an on-site safety assessment visit in order to confirm the progress achieved and prepare a case review by the Air Safety Committee. (40) The Commission continues consultations with the competent authorities of Kyrgyzstan with a view to addressing the safety risks, which have led to operating restrictions on all Kyrgyz air carriers, including the state safety oversight capabilities of Kyrgyzstan in the areas of aircraft operations and maintenance. In particular, the Commission seeks to ensure that progress is being made with respect to some of the findings of the 2009 ICAO USOAP audit which have a potential impact on the safety of international aviation. (41) On 23 May 2013, the Commission, assisted by EASA, held technical consultations with the competent authorities of Kyrgyzstan for the purpose of identifying possible air carriers whose certification and oversight would meet the international safety standards, and in respect of which a gradual relaxation of restrictions could be envisaged. In this regard, the Kyrgyz competent authorities agreed to cooperate in providing information that would be useful to achieve some progress. The representatives of Kyrgyzstan also agreed to provide an update on the corrective action taken to resolve the outstanding ICAO findings which would allow a review of the case. (42) During the meeting, the Kyrgyz authorities confirmed that on 8 November 2012 an air operator certificate had been granted to Sky Bishkek. Since the competent authorities of Kyrgyzstan did not provide evidence that the safety oversight of that air carrier is ensured in compliance with international safety standards, on the basis of the common criteria, it is assessed that the air carrier Sky Bishkek should be included in Annex A. (43) The Air Safety Committee calls on the competent authorities of Kyrgyzstan to accelerate the process of implementation of the CAP agreed with ICAO and to make every effort to ensure that the safety oversight of all air carriers certified in Kyrgyzstan is in compliance with international safety standards. (44) Once progress with the implementation of the CAP agreed with ICAO and actual implementation of ICAO standards is sufficiently documented, the Commission would be ready to organise, with the assistance of the EASA and the support of Member States, an on-site safety assessment visit in order to confirm that the competent authorities of Kyrgyzstan are able to exercise their oversight functions in accordance with the international standards and prepare a case review at the Air Safety Committee. (45) Consultations with the competent authorities of Libya ( §LYCAA §) continue with the aim of confirming that Libya is progressing in its work to reform its civil aviation safety system, and in particular ensuring that the safety oversight of all air carriers certified in Libya is in compliance with international safety standards. (46) On 25 April 2013 the LYCAA provided a report of the re-certification activities conducted on the air carrier Libyan Airlines. The report described a five phase process in line with ICAO recommendations but did not provide any detailed evidence of the associated inspection activities. The Commission sought further details and on 29 April 2013 the LYCAA provided a resumÃ © of the findings raised together with the actions taken by Libyan Airlines to close the findings in the sampled areas. (47) On 4 June 2013 the LYCAA wrote to the Commission informing them that Libyan Airlines would not now be ready for consideration for a lifting of restrictions citing a change in management of the airline and the consequent need to assess the impact of these changes on the air carriers operational safety. (48) On 26 June 2013 the Air Safety Committee heard presentations from the LYCAA. The LYCAA briefed the committee on the actions taken to date and the progress with the recertification of Libyan air carriers. They explained that they were not in a position to recommend any Libyan air carrier to be released from the current restrictions. They provided timescales concerning when they believed the air carriers would complete the certification process. They said that the accident report concerning the Afiqiyah Airways Airbus A330 accident had been published, and that the LYCAA was in discussion with ICAO and a number of National Aviation Authorities to provide additional technical assistance. (49) The LYCAA confirmed explicitly to the Commission and the Air Safety Committee that they would retain the current restrictions on all air carriers until such time as a full five stage recertification has been completed and any significant findings closed, only following which, in agreement with the Commission and following a hearing of the Air Safety Committee, individual air carriers could be permitted to recommence commercial flights to the Union. (50) Furthermore, the Commission and the Air Safety Committee reiterated that for each air carrier recertified, the LYCAA must submit to the Commission detailed information on the recertification process and to meet with the Commission and Member States to discuss in detail the relevant audits, findings, remedial actions taken and closure actions, together with details of the plans for continuing oversight before any agreement about the relaxation of restrictions. Should it not be demonstrated to the satisfaction of the Commission and the Member States that the recertification process had been effectively completed and sustainable continued oversight is in place in accordance with ICAO standards, the Commission would be compelled to take immediate measures to prevent air carriers from operating in the Union, Norway, Switzerland and Iceland. (51) The air carrier Air Madagascar is subject to operational restrictions and is listed in Annex B pursuant to Regulation (EU) No 390/2011. On 24 May 2013, the air carrier Air Madagascar made the request to add the aircraft of type Boeing B737 with registration mark 5R-MFL to the list of aircraft of type Boeing B737 that are already mentioned under Annex B. (52) Air Madagascar stated and provided evidence that the safety performance of its fleet has improved. The competent authorities of Madagascar ( §ACM §) stated that, with regard to the operations conducted with the aircraft of type Boeing B737, they are satisfied with the current level of compliance demonstrated by Air Madagascar with respect to ICAO requirements. Member States and EASA confirmed that no specific concern arose from ramp checks carried out at Union airports in the framework of the SAFA programme. (53) Taking into account the safety performance of the operations conducted by Air Madagascar with the aircraft of type Boeing B737 and in accordance with the common criteria, the Commission, following the opinion of the Air Safety Committee, considers that the aircraft of type Boeing B737 with registration mark 5R-MFL should be permitted to fly into the Union. Consequently, Annex B should be amended to allow the operation of the aircraft of type Boeing B737 with registration mark 5R-MFL. (54) Member States will continue to verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of Air Madagascar pursuant to Regulation (EU) No 965/2012. (55) All air carriers certified in Mauritania were removed from Annex A in December 2012 (7) in the light of a number of factors: the major progress reported by the competent authorities of Mauritania ( §ANAC §) in the rectification of the deficiencies identified by ICAO concerning compliance with international standards, the rectification of the deficiencies identified in the initial certification of the air carrier Mauritania Airlines International ( §MAI §), the confirmation that MAI will resume flights to the Union only to Las Palmas de Gran Canaria, Spain after February 2013, and the Commission's commitment to carry out an on-site safety assessment visit to confirm the satisfactory implementation of the measures reported by ANAC and MAI. (56) The Commission conducted the on-site aviation safety assessment visit to Mauritania between 14 and 18 April 2013, with the assistance of EASA and the technical support of the Member States. (57) During the visit, ANAC provided the assessment team with evidence of its strong commitment and capacity to comply with ICAO aviation safety standards and to assume its responsibilities concerning the certification and surveillance of air carriers under its responsibility in a sustainable manner. In particular, the assessment team considered that ANAC showed that progress had been made in the implementation of its CAP aimed at complying with ICAO standards, that it has the necessary qualified staff, regulations and procedures, that it handles and implements a comprehensive and appropriate surveillance plan and that it has in place a system aimed at addressing identified safety concerns. Those considerations were drawn taking into consideration the current limited size and level of activity of the airline industry in Mauritania and the recent restructuring of ANAC. (58) MAI was also visited by the assessment team, which found evidence of the airline's ability to comply with ICAO aviation safety standards for air operations, especially as regards airworthiness, qualification and training, manuals and safety procedures and identification and resolution of safety issues identified during internal and external control, such as in the monitoring activities performed by ANAC. (59) However, the assessment team also found that ANAC and MAI needed to continue the effective implementation of certain international requirements, particularly in the areas of specific and recurrent training of technical personnel, customization and updating of manuals, procedures and check lists, systematic monitoring and documentation of all continuous oversight activities, improved system of incident reporting and analysis. MAI should also further implement its Safety Management System ( §SMS §) and flight data analysis. (60) ANAC and MAI were heard by the Air Safety Committee on 26 June 2013. During the meeting ANAC and MAI provided details about progress made in view of addressing the recommendations identified during the on-site visit. ANAC reported of updates to their procedures, check list, training and oversight plan and training programme. It also provided evidence of the performance of targeted inspections on MAI, of a wide awareness campaign concerning incident reporting and informed of increased access to technical information from engine manufacturers. ANAC explained that it was exercising a close oversight of MAI, including numerous ramp checks, and taking firm enforcement actions when needed. (61) MAI reported that it had initiated its flights to Las Palmas de Gran Canaria on 8 May 2013 and that it had also drafted an action plan in view of addressing all recommendations raised by the assessment team. Most actions of the plan were closed, including, among others, updating of manuals, new procedures and nomination of the quality and safety management post holder. MAI recognized that the implementation of the SMS was progressing but not already fully operational. (62) The first two ramp inspections carried out by Spain on MAI aircraft, on 8 and 22 May 2013 showed a number of findings, mainly regarding maintenance conditions, but their number and gravity decreased during a third ramp inspection performed on 12 June. Spain confirmed that MAI had provided information for the closing of open findings, which were still under assessment by Spain. (63) The Air Safety Committee welcomed the improvements made by ANAC and MAI in the implementation of international safety standards and encouraged them to continue improving with the same determination. ANAC and MAI were requested to provide regular reports to the Commission, at least twice a year, about their progress in the implementation of the ICAO requirements and in addressing the recommendations still open, particularly with regard to the incident reporting and analysis system in ANAC and the SMS implementation and flight data analysis in MAI. ANAC commited to inform the Commisison regarding new commercial airlines which would be certified by ANAC. (64) Member States will verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of air carriers licensed in Mauritania pursuant to Regulation (EU) No 965/2012. (65) Should the results of ramp checks or any other relevant safety information indicate that international safety standards are not being met, the Commission would be forced to take action in accordance with Regulation (EC) No 2111/2005. (66) The competent authorities of Mozambique (Institute of Civil Aviation of Mozambique  §IACM §) and representatives of the air carrier Linhas AÃ ©reas de MoÃ §ambique (LAM) met with the Commission and EASA in Brussels on 31 May 2013. IACM comprehensively briefed on the current status of implementation of the CAP filed with ICAO. LAM briefed at length on the current status of adoption of international safety standards in their structure and daily operations as well as on their expansion plans. (67) The competent authorities of Mozambique presented in detail the internal structure and staffing of their organisation and described the scale and the substance of their activities. The various streams of past and on-going activities, together with the respective timelines, were explored and put in the context of the CAP agreed with ICAO. Most of those actions have an implementation deadline of mid-June 2013. The number and volume of the actions, as well as the tight deadlines, demonstrate a firm commitment by the authorities, but might need rescheduling in order to allow for sustainable implementation. The authorities appeared fully aware of this and are in the process of reviewing some of the deadlines in the CAP, a revised version of which will soon be filed with ICAO. The most important areas which will only be addressed in 2014 or 2015 are related to specific aspects in the legal framework, residual organisational matters in the authority's internal structure and airworthiness topics. All air operators have gone through a 5-step re-certification process, at the end of which 8 operators (Linhas AÃ ©reas de MoÃ §ambique LAM S.A., MoÃ §ambique Expresso SARL MEX, CFM-TTA S.A., Kaya Airlines Lda, CR Aviation, Coastal Aviation, CFA-Mozambique S.A., TTA SARL) are now fully certified and 5 (Emilio Air Charter Lda, Aero-Servicos SARL, Helicopteros Capital Lda, UNIQUE Air Charter Lda, ETA Air Charter Lda) have seen their AOCs suspended. (68) The representatives of LAM made a detailed presentation of the company, including an outline of its internal structure, staffing, and scale of operations, and described the training activities as well as the various operational partnerships the company has entered into. The airline has established strategic partnerships with other airlines in Portugal, Kenya, South Africa, Angola, Zambia and Ethiopia (MoÃ §ambique Expresso MEX is a 100% owned feeder airline subsidiary), training organisations (in South Africa and Ethiopia) and maintenance organisations (in Portugal, Brazil, South Africa and Kenya). The internal safety management systems were described together with the planned deployment of the next phases. Phase I (Planning and Organisation) has mostly been completed up to 2011 (some on-going activities will be concluded in 2014). Phase II (Reactive Processes) has mostly been implement between 2005 and 2009, with 2 processes to be completed by 2014. Most of the actions pertaining to Phase III (Proactive and Predictive Processes) are on-going, with completion date set to 2014-2015, while 3 of the processes have been implemented in 2009. Most of Phase IV (Operational Safety Assurance & Continuous Improvement) is planned for deployment in 2014-2015, with one process completed in 2009. (69) LAM also briefed on their expansion strategy and plans, including new routes and fleet evolution. (70) The Air Safety Committee welcomed the progress reported by the competent authorities of Mozambique in the rectification of the deficiencies identified by ICAO and encouraged their efforts towards completing their work of establishing an aviation system fully compliant with ICAO Standards. (71) The results of an ICAO audit in May 2009 found Nepal not in effective compliance with the majority of international safety standards. Although no SSCs were identified, the audit showed that the competent authority of Nepal was not capable of ensuring effective implementation of international safety standards in the areas of air operations, airworthiness and accident investigation, and that there were significant findings affecting the country's capability also in the areas of primary aviation legislation and civil aviation regulations, civil aviation organisation and personnel licensing and training. (72) Five fatal accidents, involving a number of EU citizens, have occurred in Nepal involving Nepal registered aircraft over a period of two years (August 2010  September 2012). In addition, there were three more accidents in 2013. (73) Consultations with the competent authorities of Nepal started in October 2012, on the basis of safety-related deficiencies identified by the ICAO USOAP audit in May 2009 and the high number of fatal accidents over a short time period. No Nepalese air carrier operates in the Union. (74) As part of the consultations, the Commission received documentation of the oversight activities planned and carried out by the competent authorities of Nepal for the years 2012 and 2013. The examination of this documentation indicated that there remained some safety deficiencies and that the oversight activities seemed to be insufficient with regard to controlling the identified safety risks. (75) The Commission, assisted by EASA, held technical consultations with the Nepalese competent authorities ( §CAAN §) in Brussels on 30 May 2013. During those consultations the CAAN explained the situation in depth and provided information related to the control of safety risks. The explanations provided by Nepal indicated that the oversight activities were more complete than revealed in the preceding documentation sent by Nepal. The CAAN also provided information on the follow up of recommendations from accident investigation reports and several safety initiatives. These safety initiatives included the establishment of safety objectives and safety targets. An effective implementation of all the safety initiatives should lead to improved oversight and better control of safety risks. The information provided by the CAAN at the meeting will be verified by further documentation review. (76) The air carrier SITA Air Plc Ltd also participated in the technical consultation, where it provided information on their safety related activities and the interaction with the CAAN. SITA Air suffered a fatal accident in September 2012 and explained lessons learned from this accident. (77) Several challenges remain for CAAN and the aviation industry of Nepal, including factors such as recruiting and keeping sufficient and competent staff in CAAN and conducting air operations in a very demanding mountainous environment. CAAN showed that it is working on addressing these challenges and the Commission will therefore continue to monitor the situation in Nepal. (78) ICAO will be carrying out an on-site coordination and validation mission ( §ICVM §) audit in Nepal in July 2013 and it seems appropriate to wait for the results of that ICAO activity before completing the assessment of the safety situation in Nepal. (79) Should the results of the ICAO audit or any other relevant safety information indicate that the safety risks are not adequately contained, the Commission would be forced to take action in accordance with Regulation (EC) No 2111/2005. (80) Consultations with the competent authorities of the Philippines ( §CAAP §) continue with the aim of confirming the corrective actions taken by CAAP in order to address the safety issues highlighted by the audits conducted by both ICAO and the Federal Aviation Administration of the United States (FAA) in 2012 and 2013. (81) CAAP informed that ICAO had carried out an ICVM in February 2013, and that on 1 March 2013 ICAO wrote to CAAP informing them that the corrective actions taken by the Philippines had successfully addressed and resolved the two SSCs identified, firstly, during the ICAO USOAP audit in October 2009 and, secondly, during the ICVM conducted in October 2012. (82) Consequently, on 16 April 2013, the Commission, assisted by EASA and representatives from the Member States, held a meeting with CAAP and the air carriers Philippine Airlines and Cebu Pacific Airways to discuss the progress made in addressing the outstanding issues identified by ICAO, the FAA and the Union on-site visit conducted by the Commission in October 2010. (83) During the meeting, CAAP confirmed that they had introduced a five phase certification process together with a revalidation process which was underway for all existing air carriers. 7 large and 9 small air carriers had completed that process including Philippine Airlines (PAL) and Cebu Pacific Air. CAAP briefed on the establishment of a two system approach to air carrier oversight, with a Certificate Management Office ( §CMO §) established with an inspecting staff of 24 persons to supervise PAL and Cebu Pacific Air only, the other air carriers being supervised by the Operations and Airworthiness Departments. (84) CAAP also explained that they were addressing the issue of the sustainability of the system by increasing staff salaries to attract inspecting staff from the industry. Training programmes for inspectors had also been implemented. However, CAAP did not formally inspect either the Quality Management Systems ( §QMS §) or the SMS of the air carriers under their supervision. (85) PAL briefed that they had a fleet of 44 aircraft (Boeing B747, B777, Airbus A340, A330, A320/319) with 68 additional aircraft on order (44 Airbus A321, 20 A330, and 4 A340). Their SMS had a target to reduce events which have a detrimental effect on safety standards by 10% from the previous year. The Flight Data Monitoring ( §FDM §) data of 95 to 100% of the flights were examined, with emphasis on un-stabilised approaches and Ground Proximity Warning System ( §GPWS §) events. Their QMS had conducted 260 inspections in 2012 with 94 findings against company procedures which differed from findings made by CAAP because more training issues were identified. Cebu Pacific Air briefed that fleet growth was at 7% p.a. They were receiving 2 Airbus A330 aircraft in 2013 to commence long-haul flights in June, and the aim was to have a fleet of 47 aircraft by the end of 2013. As a result of the meeting the Commission, assisted by the Member States conducted an on-site visit to the Philippines between 3 to 7 June 2013. (86) The conclusions of the visit were that the CAAP had yet to embrace modern aviation safety management techniques both with the air carriers it supervises and internally. In the operations area there remains insufficient attention to human factors and SMS processes. (87) However, it was clear from the visit that while considerable work remained to be done within the CAAP, the Director General for Civil Aviation is taking clear actions to ensure that the CAAP becomes more effective in its day to day work. In addition, it was noted that there are plans in place to address the issue of an ageing inspector cadre by improving remuneration to facilitate recruitment from the industry, and the use of external expertise to reduce the risk of gaps in the oversight of the air carriers. In summary, the CAAP oversight of its air carriers was essentially sound although some weaknesses remained particularly in the areas of training, standardisation, quality management and safety management systems. (88) In the case of the air carriers, both PAL and Cebu Pacific Air were able to demonstrate that they had effective safety management process in place and were able to ensure compliance with the relevant safety regulations. However, at the time of the visit, Cebu Pacific Air suffered an accident which raised questions regarding their control of flight operations. As a result Cebu Pacific Air decided not to attend the hearing of the Air Safety Committee in order to concentrate on addressing any safety issues that emerge from the safety investigations currently underway. (89) During the visit the CAAP updated the list of current AOCs, showing that 32 air carriers were currently certified by the CAAP. Annex A should be updated accordingly. (90) On 26 June 2013 the Air Safety Committee heard presentations from the CAAP and PAL. The CAAP detailed the actions underway to ensure sustainability, including addressing human resource issues, the provision of IT equipment, the production of a State Safety programme, the updating of legislation, and the enhancement of training particularly on SMS. (91) PAL, in addition to covering points made during the meeting on 16 April 2013, briefed on the actions taken to address the observations made by the on-site visit. In terms of their expansion plans they recognised that the provision of a suitable number of pilots would be a challenge but noted that the new aircraft would also replace older aircraft and consequently the rate of expansion was manageable. (92) Taking into account the safety oversight provided by CAAP and the ability of PAL to ensure effective compliance with relevant aviation safety regulations, on the basis of the common criteria, it is assessed that the air carrier Philippine Airlines should be removed from Annex A. (93) Member States will verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of PAL pursuant to Regulation (EU) No 965/2012. Should the results of such checks, or any other relevant safety information, indicate that international safety standards are not being met, the Commission would be forced to take action in accordance with Regulation (EC) 2111/2005. (94) However, the Commission and the Air Safety Committee were encouraged by the actions being taken by CAAP in addressing the outstanding safety issues and will continue to closely monitor the situation with a view to conducting further reviews of the case at future Air Safety Committees. (95) Aircraft operated by some air carriers certified in the Russian Federation and flying into airports in the Union are being subjected to prioritised SAFA ramp inspections to verify their compliance with the international safety standards. The competent authorities of the Member States and EASA continue to inform their counterparts in the Russian Federation of the identified concerns and invite them to take action to address any non-compliance with ICAO standards. (96) In the meantime, the Commission continues the dialogue on aviation safety issues with the competent authorities of the Russian Federation, in particular to ensure that any current risks stemming from poor safety performance of air carriers certified in the Russian Federation are adequately contained. (97) On 13 June 2013, the Commission, assisted by EASA and several Member States, held a meeting with the representatives of the Russian Federal Air Transport Agency ( §FATA §) where FATA provided an update on the measures undertaken by the authority and the air carriers concerned to address findings identified during SAFA ramp inspections. In particular, FATA stated that one air carrier had been placed under a special control, while another carrier had seen its AOC revoked. (98) At the meeting, FATA advised that during the first half of 2013 Vim Airlines had been frequently inspected and concluded that according to the audit results Vim Airlines operated at an acceptable safety level. With regard to Red Wings, FATA informed that following suspension of its AOC in February 2013, this air carrier had undergone significant corporate developments. Also, depending on the outcome of the inspection of the carrier, on-going at the time of the meeting, commercial air operations might be re-authorised. The Commission recommended a thorough check of the level of readiness of Red Wings to perform commercial air operations to the EU before such operations be re-authorised and requested information thereof prior to the next meeting of the Air Safety Committee.. (99) Following the meeting, FATA provided further information. In particular, it reported that Red Wings had been re-authorised to perform commercial operations as of 17 June 2013. (100) The Commission, EASA and Member States shall continue to closely monitor the safety performance of the air carriers, certified in the Russian Federation, operating to the Union. The Commission shall continue to exchange safety related information with the Russian competent authorities in order to confirm that findings resulting from SAFA ramp inspections have been adequately addressed by the air carriers concerned. (101) Should the results of ramp inspections or any other relevant safety information indicate that international safety standards are not being met, the Commission would be forced to take action in accordance with Regulation (EC) No 2111/2005. (102) Consultations with the Sudan Civil Aviation Authority ( §SCAA §) continued with the aim of confirming that Sudan is progressing in its work to reform its civil aviation safety system in order to address the safety findings raised by ICAO during the USOAP audit of 2006 and the ICVM audit conducted in December 2011. Those audits led to a SSC related to the certification process for the issuance of air operator certificates. (103) On 3 January 2013, the SCAA informed the Commission that the SCAA had improved its oversight capabilities, including the system for the certification and supervision of air carriers, maintenance organisations and approved training organisations. Therefore, following an ICVM audit in May 2012, ICAO had removed the SSC. (104) Subsequently, the Commission, assisted by EASA, held a meeting with the SCAA on 29 April 2013. The SCAA briefed that it was now an autonomous organisation with its own budget, that improvements to the Sudan aviation safety system had been possible through the use of external expertise, and that it was actively recruiting locally and raising salaries to be competitive with the industry. SCAA stated that only 6 air carriers were now certified to operate international flights (Sudan Airways, Marshland Aviation, Badr Airlines, Sun Air Aviation, Nova Airways and Tarco Air) with a further 7 air carriers restricted to domestic operations. The SCAA briefed on the results of the ICVM in May 2012, and noted that the level of effective implementation of ICAO Standards was now high, particularly in Flight Operations and Airworthiness. (105) The SCAA further informed that they had conducted a risk assessment concerning the continued operation of old, Soviet-built, aircraft which resulted in the grounding of 50% of those aircraft on the Sudan Register. (106) On 4 June 2013 the SCAA provided to the Commission a copy of their AOC Register showing 18 air carriers with AOCs, of which 6 where currently suspended. They also provided details of the revocation of the AOCs of Attico Airlines (AOC No. 023); Sudanese States Aviation Company (AOC No. 010); Azza Air Transport (AOC No 012); Almajarah Aviation (AOC No. 049); Helilift (AOC No. 042); and Feeder Airlines (AOC No. 050). On the basis of the information provided by the SCAA Annex A should be updated accordingly. (107) The SCAA made a presentation to the Air Safety Committee on 25 June 2013. The SCAA was accompanied by the Director General of the Arab Civil Aviation Commission ( §ACAC §), who acknowledged that the EU Safety List can act as a catalyst for states to address systemic safety issues, noted the benefit of States working together in a regional context and highlighted the support which ACAC is providing in this respect. (108) The SCAA, in addition to the points made during the meeting on 29 April 2013, briefed the Committee about the plan for inspecting staff to attend the ICAO Inspector Course in July and August 2013 and the removal, planned for July 2013, of all aircraft of types Tupolev Tu134 and Antonov An12 from the Sudanese aircraft register. The SCAA also briefed that all air carriers in Sudan are expected to be compliant with safety requirements by the end of 2013. (109) The Air Safety Committee welcomed the major progress reported by the competent authorities of Sudan in the rectification of the deficiencies identified by ICAO but recognised that there was still some way to go to arrive at a situation where both the SCAA and the air carriers under its supervision will be in a position to ensure full compliance with ICAO standards. The Commission will therefore continue to closely monitor the progress made by the SCAA with a view to reviewing the case at future Air Safety Committee meetings. (110) One air carrier certified in the Bolivarian Republic of Venezuela, Conviasa, has been subject to an operating ban since April 2012 given very poor performance in SAFA checks, several accidents and absence of adequate response to the requests of information made by the Air Safety Committee. Following this, the Commission agreed with the competent authorities of Venezuela, on 18 June 2012, a roadmap for resolving identified safety deficiencies and allowing a review of the Union decision. (111) Consultations with the Venezuela Civil Aviation Authority ( §INAC §) continued in 2013 with the aim of confirming that Venezuela is progressing in its work to further improve its oversight of the air operators and ensuring that Conviasa continues to work toward raising its safety status to fully meet the required international standards. (112) In May 2013, the competent authorities of Venezuela provided to the Commission, via the Spanish competent authorities, a series of written submissions detailing the implementation of some of the actions in the roadmap agreed in June 2012. (113) Subsequently, the Commission, assisted by EASA, held a meeting with INAC and Conviasa on 7 June 2013. Conviasa briefed extensively on the improvements made in order to address findings of past SAFA inspections, on lessons learned and recommendations stemming from accidents, as well as on those changes introduced as a consequence of the latest INAC audit. In particular, Conviasa highlighted its system of pre-flight SAFA-like checks and improvements made in its safety management systems, overall quality, maintenance and continuous airworthiness processes. Conviasa also informed of their expansion plans and fleet renewal for the years to come, with the progressive retirement of the ageing Boeing B737-200 and B737-300 aircraft types and the acceleration of the already started introduction of the new aircraft type Embraer ERJ 190. (114) INAC briefed on their internal structure and mechanisms, provided detailed information on the procedures in place to deal with the EU SAFA results of Venezuelan air carriers, and expanded on the planning and implementation of their oversight activities, which will soon include ramp inspections to their national air carriers. INAC also explained that the recent ICAO's ICVM mission, which took place between 22 and 28 May 2013, should result in an improvement in the country's current level of implementation of ICAO standards. (115) INAC made a presentation to the Air Safety Committee on 26 June 2013. They briefed the Committee about the points discussed in the meeting held on 7 June 2013. (116) Conviasa also made a presentation to the Air Safety Committee on 26 June 2013. They briefed the Committee about the points discussed in the meeting held on 7 June 2013 and emphasised that, should they be allowed to restart operations into the Union, they would adopt a mixed mode of operations, combining the operation of their own Airbus A340-200 with a wet lease operation of an equivalent aircraft type. (117) On the basis of the audit conducted by Spain and the recent visit by ICAO as well as the presentations made by INAC and Conviasa, the Air Safety Committee welcomed the major and extensive progress made in the rectification of the deficiencies identified by the Air Safety Committee in 2012. Taking into account this progress, on the basis of the common criteria, it is assessed that Conviasa should be removed from Annex A. (118) Member States will verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of air carriers licensed in Venezuela pursuant to Regulation (EU) No 965/2012. (119) Should the results of ramp checks or any other relevant safety information indicate that international safety standards are not being met, the Commission would be forced to take action in accordance with Regulation (EC) No 2111/2005. (120) In the context of updating the Annexes, Article 8(2) of Regulation (EC) No 2111/2005 recognizes the need for decisions to be taken swiftly and, where appropriate, urgently, given the safety implications. Experience with the updating of the Annexes has also showed that it is essential, for the protection of sensitive information and for minimising commercial impacts, that the decisions in the context of updating the list are published and enter into force very quickly after their adoption. (121) Regulation (EC) No 474/2006 should therefore be amended accordingly. (122) The measures provided for in this Regulation are in accordance with the opinion of the Air Safety Committee. HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 474/2006 is amended as follows: 1. Annex A is replaced by the text set out in Annex A to this Regulation. 2. Annex B is replaced by the text set out in Annex B to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 July 2013. For the Commission, On behalf of the President, Siim KALLAS Vice-President (1) OJ L 344, 27.12.2005, p. 15. (2) OJ L 143, 30.4.2004 p. 76. (3) OJ L 84, 23.3.2006, p. 14. (4) OJ L 373, 31.12.1991, p. 4. (5) OJ L 296, 25.10.2012, p 1. (6) Recitals (60) to (64) of Regulation (EC) No 474/2006 of 22 March 2006, OJ L 84, 23.3.2006, p.18. (7) Recitals (71) to (81) of Commission implementing Regulation (EU) No 1146/2012, OJ L 333, 5.12.2012, p. 7. ANNEX A LIST OF AIR CARRIERS OF WHICH ALL OPERATIONS ARE SUBJECT TO A BAN WITHIN THE EU (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate ( §AOC §) Number or Operating Licence Number ICAO airline designation number State of the Operator BLUE WING AIRLINES SRBWA-01/2002 BWI Suriname MERIDIAN AIRWAYS LTD AOC 023 MAG Republic of Ghana All air carriers certified by the authorities with responsibility for regulatory oversight of Afghanistan, including Islamic Republic of Afghanistan ARIANA AFGHAN AIRLINES AOC 009 AFG Islamic Republic of Afghanistan KAM AIR AOC 001 KMF Islamic Republic of Afghanistan PAMIR AIRLINES Unknown PIR Islamic Republic of Afghanistan SAFI AIRWAYS AOC 181 SFW Islamic Republic of Afghanistan All air carriers certified by the authorities with responsibility for regulatory oversight of Angola, with the exception of TAAG Angola Airlines put in Annex B, including Republic of Angola AEROJET AO 008-01/11 TEJ Republic of Angola AIR26 AO 003-01/11-DCD DCD Republic of Angola AIR GICANGO 009 Unknown Republic of Angola AIR JET AO 006-01/11-MBC MBC Republic of Angola AIR NAVE 017 Unknown Republic of Angola ANGOLA AIR SERVICES 006 Unknown Republic of Angola DIEXIM 007 Unknown Republic of Angola FLY540 AO 004-01 FLYA Unknown Republic of Angola GIRA GLOBO 008 GGL Republic of Angola HELIANG 010 Unknown Republic of Angola HELIMALONGO AO 005-01/11 Unknown Republic of Angola MAVEWA 016 Unknown Republic of Angola SONAIR AO 002-01/10-SOR SOR Republic of Angola All air carriers certified by the authorities with responsibility for regulatory oversight of Benin, including Republic of Benin AERO BENIN PEA No 014/MDCTTTATP-PR/ANAC/DEA/SCS AEB Republic of Benin AFRICA AIRWAYS Unknown AFF Republic of Benin ALAFIA JET PEA No 014/ANAC/MDCTTTATP-PR/DEA/SCS Unknown Republic of Benin BENIN GOLF AIR PEA No 012/MDCTTP-PR/ANAC/DEA/SCS. BGL Republic of Benin BENIN LITTORAL AIRWAYS PEA No 013/MDCTTTATP-PR/ANAC/DEA/SCS. LTL Republic of Benin COTAIR PEA No 015/MDCTTTATP-PR/ANAC/DEA/SCS. COB Republic of Benin ROYAL AIR PEA No 11/ANAC/MDCTTP-PR/DEA/SCS BNR Republic of Benin TRANS AIR BENIN PEA No 016/MDCTTTATP-PR/ANAC/DEA/SCS TNB Republic of Benin All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Congo, including Republic of Congo AERO SERVICE RAC06-002 RSR Republic of Congo CANADIAN AIRWAYS CONGO RAC06-012 Unknown Republic of Congo EMERAUDE RAC06-008 Unknown Republic of Congo EQUAFLIGHT SERVICES RAC 06-003 EKA Republic of Congo EQUAJET RAC06-007 EKJ Republic of Congo EQUATORIAL CONGO AIRLINES S.A. RAC 06-014 Unknown Republic of Congo MISTRAL AVIATION RAC06-011 Unknown Republic of Congo TRANS AIR CONGO RAC 06-001 TSG Republic of Congo All air carriers certified by the authorities with responsibility for regulatory oversight of Democratic Republic of Congo (DRC), including Democratic Republic of Congo (DRC) AFRICAN AIR SERVICE COMMUTER 104/CAB/MIN/TVC/2012 Unknown Democratic Republic of Congo (DRC) AIR BARAKA 409/CAB/MIN/TVC/002/2011 Unknown Democratic Republic of Congo (DRC) AIR CASTILLA 409/CAB/MIN/TVC/007/2010 Unknown Democratic Republic of Congo (DRC) AIR FAST CONGO 409/CAB/MIN/TVC/0112/2011 Unknown Democratic Republic of Congo (DRC) AIR MALEBO 409/CAB/MIN/TVC/0122/2012 Unknown Democratic Republic of Congo (DRC) AIR KASAI 409/CAB/MIN/TVC/0053/2012 Unknown Democratic Republic of Congo (DRC) AIR KATANGA 409/CAB/MIN/TVC/0056/2012 Unknown Democratic Republic of Congo (DRC) AIR TROPIQUES 409/CAB/MIN/TVC/00625/2011 Unknown Democratic Republic of Congo (DRC) ARMI GLOBAL BUSINESS AIRWAYS 409/CAB/MIN/TVC/029/2012 Unknown Democratic Republic of Congo (DRC) BIEGA AIRWAYS 409/CAB/MIN/TVC/051/2012 Unknown Democratic Republic of Congo (DRC) BLUE AIRLINES 106/CAB/MIN/TVC/2012 BUL Democratic Republic of Congo (DRC) BLUE SKY 409/CAB/MIN/TVC/0028/2012 Unknown Democratic Republic of Congo (DRC) BUSINESS AVIATION 409/CAB/MIN/TVC/048/09 ABB Democratic Republic of Congo (DRC) BUSY BEE CONGO 409/CAB/MIN/TVC/0064/2010 Unknown Democratic Republic of Congo (DRC) CETRACA 105/CAB/MIN/TVC/2012 CER Democratic Republic of Congo (DRC) CHC STELLAVIA 409/CAB/MIN/TVC/0078/2011 Unknown Democratic Republic of Congo (DRC) CONGO EXPRESS AIRLINES 409/CAB/MIN/TVC/059/2012 EXY Democratic Republic of Congo (DRC) COMPAGNIE AFRICAINE DAVIATION (CAA) 409/CAB/MIN/TVC/0050/2012 Unknown Democratic Republic of Congo (DRC) DOREN AIR CONGO 102/CAB/MIN/TVC/2012 Unknown Democratic Republic of Congo (DRC) EPHRATA AIRLINES 409/CAB/MIN/TVC/040/2011 Unknown Democratic Republic of Congo (DRC) EAGLES SERVICES 409/CAB/MIN/TVC/0196/2011 Unknown Democratic Republic of Congo (DRC) FILAIR 409/CAB/MIN/TVC/037/2008 Unknown Democratic Republic of Congo (DRC) FLY CONGO 409/CAB/MIN/TVC/0126/2012 Unknown Democratic Republic of Congo (DRC) GALAXY KAVATSI 409/CAB/MIN/TVC/0027/2008 Unknown Democratic Republic of Congo (DRC) GILEMBE AIR SOUTENANCE (GISAIR) 409/CAB/MIN/TVC/0082/2010 Unknown Democratic Republic of Congo (DRC) GOMA EXPRESS 409/CAB/MIN/TVC/0051/2011 Unknown Democratic Republic of Congo (DRC) GOMAIR 409/CAB/MIN/TVC/011/2010 Unknown Democratic Republic of Congo (DRC) GTRA 409/CAB/MIN/TVC/0060/2011 Unknown Democratic Republic of Congo (DRC) INTERNATIONAL TRANS AIR BUSINESS (ITAB) 409/CAB/MIN/TVC/0065/2010 Unknown Democratic Republic of Congo (DRC) JET CONGO AIRLINES 409/CAB/MIN/TVC/0011/2012 Unknown Democratic Republic of Congo (DRC) KATANGA EXPRESS 409/CAB/MIN/TVC/0083/2010 Unknown Democratic Republic of Congo (DRC) KATANGA WINGS 409/CAB/MIN/TVC/0092/2011 Unknown Democratic Republic of Congo (DRC) KIN AVIA 409/CAB/MIN/TVC/0059/2010 Unknown Democratic Republic of Congo (DRC) KORONGO AIRLINES 409/CAB/MIN/TVC/001/2011 Unknown Democratic Republic of Congo (DRC) LIGNES AÃ RIENNES CONGOLAISES (LAC) Ministerial signature (ordonnance No. 78/205) LCG Democratic Republic of Congo (DRC) MANGO AIRLINES 409/CAB/MIN/TVC/009/2011 Unknown Democratic Republic of Congo (DRC) MAVIVI AIR TRADE 409/CAB/MIN/TVC/00/2011 Unknown Democratic Republic of Congo (DRC) OKAPI AIRLINES 409/CAB/MIN/TVC/086/2011 OKP Democratic Republic of Congo (DRC) PATRON AIRWAYS 409/CAB/MIN/TVC/0066/2011 Unknown Democratic Republic of Congo (DRC) PEGASUS 409/CAB/MIN/TVC/021/2012 Unknown Democratic Republic of Congo (DRC) SAFE AIR 409/CAB/MIN/TVC/021/2008 Unknown Democratic Republic of Congo (DRC) SERVICES AIR 103/CAB/MIN/TVC/2012 Unknown Democratic Republic of Congo (DRC) STELLAR AIRWAYS 409/CAB/MIN/TVC/056/2011 Unknown Democratic Republic of Congo (DRC) SION AIRLINES 409/CAB/MIN/TVC/0081/2011 Unknown Democratic Republic of Congo (DRC) SWALA AVIATION 409/CAB/MIN/TVC/0084/2010 Unknown Democratic Republic of Congo (DRC) TRACEP CONGO 409/CAB/MIN/TVC/0085/2010 Unknown Democratic Republic of Congo (DRC) TRANSAIR CARGO SERVICES 409/CAB/MIN/TVC/073/2011 Unknown Democratic Republic of Congo (DRC) WALTAIR AVIATION 409/CAB/MIN/TVC/004/2011 Unknown Democratic Republic of Congo (DRC) WILL AIRLIFT 409/CAB/MIN/TVC/0247/2011 Unknown Democratic Republic of Congo (DRC) WIMBI DIRA AIRWAYS 409/CAB/MIN/TVC/039/2008 WDA Democratic Republic of Congo (DRC) All air carriers certified by the authorities with responsibility for regulatory oversight of Djibouti, including Djibouti DAALLO AIRLINES Unknown DAO Djibouti All air carriers certified by the authorities with responsibility for regulatory oversight of Equatorial Guinea, including Equatorial Guinea CRONOS AIRLINES 2011/0004/MTTCT/DGAC/SOPS Unknown Equatorial Guinea CEIBA INTERCONTINENTAL 2011/0001/MTTCT/DGAC/SOPS CEL Equatorial Guinea PUNTO AZUL 2012/0006/MTTCT/DGAC/SOPS Unknown Equatorial Guinea TANGO AIRWAYS Unknown Unknown Equatorial Guinea All air carriers certified by the authorities with responsibility for regulatory oversight of Eritrea, including Eritrea ERITREAN AIRLINES AOC No 004 ERT Eritrea NASAIR ERITREA AOC No 005 NAS Eritrea All air carriers certified by the authorities with responsibility for regulatory oversight of Indonesia, with the exception of Garuda Indonesia, Airfast Indonesia, Mandala Airlines, EkspresTransportasiAntarbenua and Indonesia Air Asia, including Republic of Indonesia AIR BORN INDONESIA 135-055 Unknown Republic of Indonesia AIR PACIFIC UTAMA 135-020 Unknown Republic of Indonesia ALFA TRANS DIRGANTATA 135-012 Unknown Republic of Indonesia ANGKASA SUPER SERVICES 135-050 Unknown Republic of Indonesia ASCO NUSA AIR 135-022 Unknown Republic of Indonesia ASI PUDJIASTUTI 135-028 Unknown Republic of Indonesia AVIASTAR MANDIRI 135-029 Unknown Republic of Indonesia CITILINK INDONESIA 121-046 CTV Republic of Indonesia DABI AIR NUSANTARA 135-030 Unknown Republic of Indonesia DERAYA AIR TAXI 135-013 DRY Republic of Indonesia DERAZONA AIR SERVICE 135-010 DRZ Republic of Indonesia DIRGANTARA AIR SERVICE 135-014 DIR Republic of Indonesia EASTINDO 135-038 Unknown Republic of Indonesia ENGGANG AIR SERVICE 135-045 Unknown Republic of Indonesia ERSA EASTERN AVIATION 135-047 Unknown Republic of Indonesia GATARI AIR SERVICE 135-018 GHS Republic of Indonesia HEAVY LIFT 135-042 Unknown Republic of Indonesia INDONESIA AIR TRANSPORT 121-034 IDA Republic of Indonesia INTAN ANGKASA AIR SERVICE 135-019 Unknown Republic of Indonesia JAYAWIJAYA DIRGANTARA 121-044 Unknown Republic of Indonesia JOHNLIN AIR TRANSPORT 135-043 JLB Republic of Indonesia KAL STAR 121-037 KLS Republic of Indonesia KARTIKA AIRLINES 121-003 KAE Republic of Indonesia KOMALA INDONESIA 135-051 Unknown Republic of Indonesia KURA-KURA AVIATION 135-016 KUR Republic of Indonesia LION MENTARI AIRLINES 121-010 LNI Republic of Indonesia MANUNGGAL AIR SERVICE 121-020 Unknown Republic of Indonesia MARTABUANA ABADION 135-049 Unknown Republic of Indonesia MATTHEW AIR NUSANTARA 135-048 Unknown Republic of Indonesia MERPATI NUSANTARA AIRLINES 121-002 MNA Republic of Indonesia MIMIKA AIR 135-007 Unknown Republic of Indonesia NATIONAL UTILITY HELICOPTER 135-011 Unknown Republic of Indonesia NUSANTARA AIR CHARTER 121-022 Unknown Republic of Indonesia NUSANTARA BUANA AIR 135-041 Unknown Republic of Indonesia PACIFIC ROYALE AIRWAYS 121-045 Unknown Republic of Indonesia PEGASUS AIR SERVICES 135-036 Unknown Republic of Indonesia PELITA AIR SERVICE 121-008 PAS Republic of Indonesia PENERBANGAN ANGKASA SEMESTA 135-026 Unknown Republic of Indonesia PURA WISATA BARUNA 135-025 Unknown Republic of Indonesia RIAU AIRLINES 121-016 RIU Republic of Indonesia SAYAP GARUDA INDAH 135-004 Unknown Republic of Indonesia SKY AVIATION 135-044 Unknown Republic of Indonesia SMAC 135-015 SMC Republic of Indonesia SRIWIJAYA AIR 121-035 SJY Republic of Indonesia SURVEI UDARA PENAS 135-006 Unknown Republic of Indonesia SURYA AIR 135-046 Unknown Republic of Indonesia TRANSNUSA AVIATION MANDIRI 121-048 Unknown Republic of Indonesia TRANSWISATA PRIMA AVIATION 135-021 Unknown Republic of Indonesia TRAVEL EXPRESS AVIATION SERVICE 121-038 XAR Republic of Indonesia TRAVIRA UTAMA 135-009 Unknown Republic of Indonesia TRI MG INTRA ASIA AIRLINES 121-018 TMG Republic of Indonesia TRIGANA AIR SERVICE 121-006 TGN Republic of Indonesia UNINDO 135-040 Unknown Republic of Indonesia WING ABADI AIRLINES 121-012 WON Republic of Indonesia All air carriers certified by the authorities with responsibility for regulatory oversight of Kazakhstan, with the exception of Air Astana, including Republic of Kazakhstan AIR ALMATY AK-0453-11 LMY Republic of Kazakhstan AIR TRUST AIRCOMPANY AK-0455-12 RTR Republic of Kazakhstan ASIA CONTINENTAL AIRLINES AK-0317-12 CID Republic of Kazakhstan ATMA AIRLINES AK-0437-10 AMA Republic of Kazakhstan AVIA-JAYNAR / AVIA-ZHAYNAR AK-067-12 SAP Republic of Kazakhstan BEYBARS AIRCOMPANY AK-0442-11 BBS Republic of Kazakhstan BEK AIR AK-0463-12 BEK Republic of Kazakhstan BURUNDAYAVIA AIRLINES AK-0456-12 BRY Republic of Kazakhstan COMLUX-KZ AK-0449-11 KAZ Republic of Kazakhstan DETA AIR AK-0458-12 DET Republic of Kazakhstan EAST WING AK-0465-12 EWZ Republic of Kazakhstan LUK AERO (FORMER EASTERN EXPRESS) AK-0464-12 LIS Republic of Kazakhstan EURO-ASIA AIR AK-0441-11 EAK Republic of Kazakhstan EURO-ASIA AIR INTERNATIONAL AK-0445-11 KZE Republic of Kazakhstan FLY JET KZ AK-0446-11 FJK Republic of Kazakhstan INVESTAVIA AK-0447-11 TLG Republic of Kazakhstan IRTYSH AIR AK-0439-11 MZA Republic of Kazakhstan JET AIRLINES AK-0459-12 SOZ Republic of Kazakhstan JET ONE AK-0468-12 JKZ Republic of Kazakhstan KAZAIR JET AK-0442-11 KEJ Republic of Kazakhstan KAZAIRTRANS AIRLINE AK-0466-12 KUY Republic of Kazakhstan KAZAVIASPAS AK-0452-11 KZS Republic of Kazakhstan MEGA AIRLINES AK-0462-12 MGK Republic of Kazakhstan PRIME AVIATION AK-0448-11 PKZ Republic of Kazakhstan SAMAL AIR AK-0454-12 SAV Republic of Kazakhstan SEMEYAVIA AK-450-11 SMK Republic of Kazakhstan SCAT AK-0460-12 VSV Republic of Kazakhstan ZHETYSU AIRCOMPANY AK-0438-11 JTU Republic of Kazakhstan All air carriers certified by the authorities with responsibility for regulatory oversight of the Kyrgyz Republic, including Kyrgyz Republic SKY BISHKEK Unknown BIS Kyrgyz Republic AIR MANAS 17 MBB Kyrgyz Republic AVIA TRAFFIC COMPANY 23 AVJ Kyrgyz Republic CENTRAL ASIAN AVIATION SERVICES (CAAS) 13 CBK Kyrgyz Republic CLICK AIRWAYS 11 CGK Kyrgyz Republic STATE AVIATION ENTERPRISE UNDER THE MINISTRY OF EMERGENCY SITUATIONS (SAEMES) 20 DAM Kyrgyz Republic AIR BISHKEK (FORMERLY EASTOK AVIA) 15 EAA Kyrgyz Republic KYRGYZ TRANS AVIA 31 KTC Kyrgyz Republic KYRGYZSTAN 03 LYN Kyrgyz Republic MANAS AIRWAYS 42 BAM Kyrgyz Republic S GROUP AVIATION 6 SGL Kyrgyz Republic SKY KG AIRLINES 41 KGK Kyrgyz Republic SKY WAY AIR 39 SAB Kyrgyz Republic SUPREME AVIATION 40 SGK Kyrgyz Republic VALOR AIR 07 VAC Kyrgyz Republic All air carriers certified by the authorities with responsibility for regulatory oversight of Liberia. Liberia All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Gabon, with the exception of Gabon Airlines, Afrijet and SN2AG put in Annex B, including Republic of Gabon AFRIC AVIATION 010/MTAC/ANAC-G/DSA EKG Republic of Gabon AIR SERVICES SA 004/MTAC/ANAC-G/DSA RVS Republic of Gabon AIR TOURIST (ALLEGIANCE) 007/MTAC/ANAC-G/DSA LGE Republic of Gabon NATIONALE ET REGIONALE TRANSPORT (NATIONALE) 008/MTAC/ANAC-G/DSA NRG Republic of Gabon SCD AVIATION 005/MTAC/ANAC-G/DSA SCY Republic of Gabon SKY GABON 009/MTAC/ANAC-G/DSA SKG Republic of Gabon SOLENTA AVIATION GABON 006/MTAC/ANAC-G/DSA SVG Republic of Gabon All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Mozambique, including Republic of Mozambique AERO-SERVICOS SARL MOZ-08 Unknown Republic of Mozambique AEROVISAO DE MOZAMBIQUE Unknown Unknown Republic of Mozambique CFA MOZAMBIQUE MOZ-10 Unknown Republic of Mozambique CFM-TRANSPORTES E TRABALHO AEREO SA MOZ-07 Unknown Republic of Mozambique COASTAL AVIATION MOZ-15 Unknown Republic of Mozambique CR AVIATION MOZ-14 Unknown Republic of Mozambique EMILIO AIR CHARTER LDA MOZ-05 Unknown Republic of Mozambique ETA AIR CHARTER LDA MOZ-04 Unknown Republic of Mozambique HELICOPTEROS CAPITAL MOZ-11 Unknown Republic of Mozambique KAYA AIRLINES MOZ-09 KYY Republic of Mozambique MOZAMBIQUE AIRLINES (LINHAS AEREAS DE MOÃ AMBIQUE) MOZ-01 LAM Republic of Mozambique MOZAMBIQUE EXPRESS/MEX MOZ-02 MXE Republic of Mozambique UNIQUE AIR CHARTER MOZ-13 Unknown Republic of Mozambique SAFARI AIR MOZ-12 Unknown Republic of Mozambique TTA SARL MOZ-16 Unknown Republic of Mozambique VR CROPSPRAYERS LDA MOZ-06 Unknown Republic of Mozambique All air carriers certified by the authorities with responsibility for regulatory oversight of the Philippines, with the exception of Philippine Airlines, including Republic of the Philippines AEROEQUIPEMENT AVIATION 2010037 Unknown Republic of the Philippines AIR ASIA PHILIPPINES 2012047 APG Republic of the Philippines AIR PHILIPPINES CORPORATION 2009006 GAP Republic of the Philippines AIR JUAN AVIATION 2013053 Unknown Republic of the Philippines ASIA AIRCRAFT OVERSEAS PHILIPPINES INC. 2012048 Unknown Republic of the Philippines ASIAN AEROSPACE CORPORATION 2012050 Unknown Republic of the Philippines ASTRO AIR INTERNATIONAL 2012049 Unknown Republic of the Philippines AYALA AVIATION CORP. 4AN9900003 Unknown Republic of the Philippines CANADIAN HELICOPTERS PHILIPPINES INC. 2010026 Unknown Republic of the Philippines CEBU PACIFIC AIR 2009002 CEB Republic of the Philippines CM AERO SERVICES 20110401 Unknown Republic of the Philippines CYCLONE AIRWAYS 2010034 Unknown Republic of the Philippines FAR EAST AVIATION SERVICES 2009013 Unknown Republic of the Philippines INAEC AVIATION CORP. 2010028 Unknown Republic of the Philippines INTERISLAND AIRLINES 2010023 Unknown Republic of the Philippines ISLAND AVIATION 2009009 SOY Republic of the Philippines ISLAND TRANSVOYAGER 2010022 Unknown Republic of the Philippines LION AIR 2009019 Unknown Republic of the Philippines MACRO ASIA AIR TAXI SERVICES 2010029 Unknown Republic of the Philippines MAGNUM AIR 2012051 Unknown Republic of the Philippines MISIBIS AVIATION & DEVELOPMENT CORP 2010020 Unknown Republic of the Philippines NORTHSKY AIR INC. 2011042 Unknown Republic of the Philippines OMNI AVIATION CORP. 2010033 Unknown Republic of the Philippines ROYAL AIR CHARTER SERVICES INC. 2010024 Unknown Republic of the Philippines ROYAL STAR AVIATION, INC. 2010021 Unknown Republic of the Philippines SOUTH EAST ASIAN AIRLINES 2009 004 Unknown Republic of the Philippines SOUTH EAST ASIAN AIRLINES (SEAIR) INTERNATIONAL 2012052 Unknown Republic of the Philippines SOUTHERN AIR FLIGHT SERVICES 2011045 Unknown Republic of the Philippines SUBIC SEAPLANE, INC. 2011035 Unknown Republic of the Philippines WCC AVIATION COMPANY 2009015 Unknown Republic of the Philippines ZEST AIRWAYS INCORPORATED 2009003 EZD Republic of the Philippines All air carriers certified by the authorities with responsibility for regulatory oversight of Sao Tome and Principe, including Sao Tome and Principe AFRICA CONNECTION 10/AOC/2008 ACH Sao Tome and Principe BRITISH GULF INTERNATIONAL COMPANY LTD 01/AOC/2007 BGI Sao Tome and Principe EXECUTIVE JET SERVICES 03/AOC/2006 EJZ Sao Tome and Principe GLOBAL AVIATION OPERATION 04/AOC/2006 Unknown Sao Tome and Principe GOLIAF AIR 05/AOC/2001 GLE Sao Tome and Principe ISLAND OIL EXPLORATION 01/AOC/2008 Unknown Sao Tome and Principe STP AIRWAYS 03/AOC/2006 STP Sao Tome and Principe TRANSAFRIK INTERNATIONAL LTD 02/AOC/2002 TFK Sao Tome and Principe TRANSCARG 01/AOC/2009 Unknown Sao Tome and Principe TRANSLIZ AVIATION (TMS) 02/AOC/2007 TLZ Sao Tome and Principe All air carriers certified by the authorities with responsibility for regulatory oversight of Sierra Leone, including Sierra Leone AIR RUM, LTD Unknown RUM Sierra Leone DESTINY AIR SERVICES, LTD Unknown DTY Sierra Leone HEAVYLIFT CARGO Unknown Unknown Sierra Leone ORANGE AIR SIERRA LEONE LTD Unknown ORJ Sierra Leone PARAMOUNT AIRLINES, LTD Unknown PRR Sierra Leone SEVEN FOUR EIGHT AIR SERVICES LTD Unknown SVT Sierra Leone TEEBAH AIRWAYS Unknown Unknown Sierra Leone All air carriers certified by the authorities with responsibility for regulatory oversight of Sudan, including Republic of Sudan ALFA AIRLINES 054 AAJ Republic of the Sudan ALMAJAL AVIATION SERVICE 015 MGG Republic of the Sudan BADER AIRLINES 035 BDR Republic of the Sudan BENTIU AIR TRANSPORT 029 BNT Republic of the Sudan BLUE BIRD AVIATION 011 BLB Republic of the Sudan DOVE AIRLINES 052 DOV Republic of the Sudan ELIDINER AVIATION 008 DND Republic of the Sudan FOURTY EIGHT AVIATION 053 WHB Republic of the Sudan GREEN FLAG AVIATION 017 Unknown Republic of the Sudan HELEJETIC AIR 057 HJT Republic of the Sudan KATA AIR TRANSPORT 009 KTV Republic of the Sudan KUSH AVIATION 060 KUH Republic of the Sudan MARSLAND COMPANY 040 MSL Republic of the Sudan MID AIRLINES 025 NYL Republic of the Sudan NOVA AIRLINES 046 NOV Republic of the Sudan SUDAN AIRWAYS 001 SUD Republic of the Sudan SUN AIR COMPANY 051 SNR Republic of the Sudan TARCO AIRLINES 056 TRQ Republic of the Sudan All air carriers certified by the authorities with responsibility for regulatory oversight of Swaziland, including Swaziland SWAZILAND AIRLINK Unknown SZL Swaziland All air carriers certified by the authorities with responsibility for regulatory oversight of Zambia, including Zambia ZAMBEZI AIRLINES Z/AOC/001/2009 ZMA Zambia (1) Air carriers listed in Annex A could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. ANNEX B LIST OF AIR CARRIERS OF WHICH OPERATIONS ARE SUBJECT TO OPERATIONAL RESTRICTIONS WITHIN THE EU (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate ( §AOC §) Number ICAO airline designation number State of the Operator Aircraft type restricted Registration mark(s) and, when available, construction serial number(s) State of registry AIR KORYO GAC-AOC/KOR-01 KOR DPRK All fleet with the exception of: 2 aircraft of type TU- 204 All fleet with the exception of: P-632, P-633 DPRK AFRIJET (2) 002/MTAC/ANAC-G/DSA ABS Republic of Gabon All fleet with the exception of: 2 aircraft of type Falcon 50, 2 aircraft of type Falcon 900 All fleet with the exception of: TR-LGV; TR-LGY; TR-AFJ; TR-AFR Republic of Gabon AIR ASTANA (3) AK-0443-11 KZR Kazakhstan All fleet with the exception of: aircraft of type Boeing B767, aircraft of type Boeing B757, aircraft of type Airbus A319/320/321 All fleet with the exception of: aircraft within the Boeing B767 fleet, as mentioned on the AOC; aircraft within the Boeing B757 fleet, as mentioned on the AOC; aircraft within the Airbus A319/320/321 fleet, as mentioned on the AOC Aruba (Kingdom of the Netherlands) AIRLIFT INTERNATIONAL (GH) LTD AOC 017 ALE Republic of Ghana All fleet with the exception of: 2 aircraft of type DC8-63F All fleet with the exception of: 9G-TOP and 9G-RAC Republic of Ghana AIR MADAGASCAR 5R-M01/2009 MDG Madagascar All fleet with the exception of: 3 aircraft of type Boeing B737-300, 2 aircraft of type ATR 72-500, 1 aircraft of type ATR 42-500, 1 aircraft of type ATR 42-320 and 3 aircraft of type DHC 6-300 All fleet with the exception of: 5R-MFH, 5R-MFI, 5R-MFL, 5R-MJE, 5R-MJF, 5R-MJG, 5R-MVT, 5R-MGC, 5R-MGD, 5R-MGF Republic of Madagascar AIR SERVICE COMORES 06-819/TA-15/DGACM KMD Comoros All fleet with the exception of: LET 410 UVP All fleet with the exception of: D6-CAM (851336) Comoros GABON AIRLINES (4) 001/MTAC/ANAC GBK Republic of Gabon All fleet with the exception of: 1 aircraft of type Boeing B767-200 All fleet with the exception of: TR-LHP Republic of Gabon IRAN AIR (5) FS100 IRA Islamic Republic of Iran All fleet with the exception of: 14 aircraft of type Airbus A300, 8 aircraft of type Airbus A310, 1 aircraft Boeing B737 All fleet with the exception of: EP-IBA EP-IBB EP-IBC EP-IBD EP-IBG EP-IBH EP-IBI EP-IBJ EP-IBM EP-IBN EP-IBO EP-IBS EP-IBT EP-IBV EP-IBX EP-IBZ EP-ICE EP-ICF EP-IBK EP-IBL EP-IBP EP-IBQ EP-AGA Islamic Republic of Iran NOUVELLE AIR AFFAIRES GABON (SN2AG) 003/MTAC/ANAC-G/DSA NVS Republic of Gabon All fleet with the exception of: 1 aircraft of type Challenger CL-601, 1 aircraft of type HS-125-800 All fleet with the exception of: TR-AAG, ZS-AFG Republic of Gabon; Republic of South Africa TAAG ANGOLA AIRLINES 001 DTA Republic of Angola All fleet with the exception of: 5 aircraft of type Boeing B777 and 4 aircraft of type Boeing B737-700 All fleet with the exception of: D2-TED, D2-TEE, D2-TEF, D2-TEG, D2-TEH, D2-TBF, D2-TBG, D2-TBH, D2-TBJ Republic of Angola (1) Air carriers listed in Annex B could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. (2) Afrijet is only allowed to use the specific aircraft mentioned for its current level of operations within the Union. (3) For their current level of operations within the Union Air Astana is only allowed to use the specific aircraft types mentioned, provided that they are registered in Aruba and that all changes to the AOC are timely submitted to the Commission and to Eurocontrol. (4) Gabon Airlines is only allowed to use the specific aircraft mentioned for its current level of operations within the Union. (5) Iran Air is allowed to operate to the Union using the specific aircraft under the conditions set out in Recital (69) of Regulation (EU) No 590/2010, OJ L 170, 6.7.2010, p.15.